         ,
  i).G 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                   Page 1 ofl



                                                UNITED STATES DISTRICT COURT
                                                             SOUTHERN DISTRlCT OF CALIFORNIA

                              United States of America                                JUDGMENT IN A CRIMINAL CASE
                                                 V,                                   (For Offenses Committed On or After November 1, 1987)


                                   Ramon Diaz-Diaz                                    Case Number: 3.:19-mj-23787

                                                                                      Michael Davi Stein               r=,~
                                                                                                                        .. , ••,l·'  r:,~:e· ?"'),
                                                                                                                                         '!!''·;,,
                                                                                                                                                     ~
                                                                                      Defendrmt 's Attorne             Iii    'b~'li tilfn'~
                                                                                                                              (t,t                   •J;nW


  REGISTRATION NO. 8905 0298
                                                                                                                             SEP 13 2019
  THE DEFENDANT:                                                                                                                                         .



   0 pleaded guilty to count( s) 1 of Complaint                                                                      CLERK    ~~~~i~~ig; g~~~6£l~J0
                                                                                                                                          ,
    •        was found guilty to count( s)                                              BY
                                                                                                                                     ,


             after a plea of not guilty.
             Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
  Title & Section                            Nature of Offense                                                               Count Number(s)
  8: 1325                                    ILLEGAL ENTRY (Misdemeanor)                                                     1

    •        The defendant has been found not guilty on count( s)
                                                                                   -------------------
    •        Count(s)
                          - - - - - - - - - - - - - - - - - - dismissed on the motion of the United States.
                                               IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
   imprisoned for a term of:
                                            I                          .
                                          ~J TIME SERVED                           • _________ days
    0 Assessment: $10 WAIVED                                      0 Fine: WAIVED
    0 Court recommends USMS, ICE or DHS or other arresting agency return an property and all documents in
    the defendant's possession at the time of arrest upon their deportation or removal.
    •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
   of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
   imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
   United States Attorney of any material change in the defendant's economic circumstances.

                                                                                    Friday, September 13, 2019
                                                                                    Date of Imposition of Sentence
                                                                                                             r' .,
                                                                                                             !
                          i    /     ;;    ,;      /l /'
        . d Yjl· / •(v !Jl..--~,_./I i·.·._.diJ,,,._. (..(:_'..
   R ece1ve
                    DUSM
                                                                                     /t,,:_N\ -2 \               J'1,..;._:
                                                                                    HONORABLE RlCHARD L. PUGLISI
                                                                                    UNITED STATES MAGISTRATE JUDGE


   Clerk's Office Copy                                                                                                                     3: 19-mj-23787

~-------------------"--~----------~------------~
